Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Application/Preliminary Amendment
This office action is in response to Applicant’s application filed 20 January 2021.
Claims 1-20 are presently pending and under consideration. 
The preliminary amendment filed 3rd of June 2022, amending paragraph [0001] of the specification to include the patent number of a related application has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 3rd of June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. Patent 10901632 and US Patent 10379758 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
Accordingly, claims 15-20 invoke 112(f) as the claims recite the limitations “means for” and depend from a claim reciting the limitation “means for”.
Regarding claims 15-20, the limitations “means for obtaining”, “means for determining”, “means for determining”, “means for maintaining”, “means for changing”, “means for determining”, and “means for verifying”, “means for setting”, “means for performing”, “means for facilitating”, “means for detecting”, and “means for selecting” have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function. Specifically, the “means for” performing the various functionalities are disclosed in the specification at paragraphs [0017], [0019], and [0020], disclosing a host interface coupled to controller 140, the controller 140 may include a multi-core processor and “configured to execute code or instructions to manage operation command flow and address mappings and to perform calculation and generate operation commands…Controller 140 may include a general-purpose microprocessor, a microcontroller, a digital signal processor, an application specific integrated circuit, a field programmable gate array, a programmable logic device, a state machine, gated logic, discrete hardware components, or a combination of the foregoing.”
Further, a review of the specification discloses the corresponding algorithm in paragraphs [0035]-[0037], receiving a write command associated with a logical address, determine a first physical address mapped to the logical address based on a mapping table and checks for an indication of a bad physical address, decrementing or maintaining a valid count associated with the block based on the indicator of the physical address.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, (1) Jung, discloses the detection of bad physical addresses and tracking an indicator associated with a data block containing the bad physical address, (2) Higuchi (US 2003/0123286) discloses determining whether a physical page has a total number of errors exceeding a predetermined number and prohibiting use of the physical block if the number exceeds a threshold, (3) Yu et al (2014/0006688) discloses the use of a page status table having entries for all pages in a block including a bad page status, and (4) Camp et al (US 2017/0160960) discloses the use of page retirement classes to which a block belongs responsive to detection of a retirement causing error in a data page. 
However, they do not disclose the combination of:  
Determining a first physical address, wherein the first physical address is associated with a first set of physical addresses, and wherein the first physical addresses is associated with a first indicator value, determining whether the first physical address is indicated as bad, wherein an indication as bad represents a failed operation, in response to the first physical address being indicated as bad, maintaining the first indicator value associated with the first set of physical addresses and NOT UPDATING the first indicator value, and in response to the first physical address being not indicated as bad, changing the first indicator value associated with the first set of physical addresses AND removing a mapping between the logical address and the first physical address, as in independent claims 1, 8, and 15. 
Dependent claims 2-7, 9-14, and 16-20 depend from and are allowable for at least the same reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137